Citation Nr: 1512570	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  14-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center (VAROIC)
in Philadelphia, Pennsylvania

THE ISSUE

Whether the reduction of nonservice-connection pension benefits, effective July 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 decision issued by the VAROIC in Philadelphia, Pennsylvania.  In September 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2014. 

In July 2014, the Vice Chairman of the Board advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2014).

In August 2014, the Board remanded this matter for further development.  As the claim on appeal has continued to be denied, the matter has been returned to the Board.

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The records contained in Virtual VA include the July 2012 decision on appeal, and the Statement of the Case issued in January 2014 and the January 2015 Supplemental SOC.  The Veteran's VBMS file does not currently contain any documents.


FINDINGS OF FACT

The calculation of the Veteran's countable income effective July 1, 2012, was correctly adjusted based on evidence of a change in income and medical expenses; no objective evidence indicating otherwise has been received.



CONCLUSION OF LAW

As the reduction of VA pension benefits, effective July 1, 2012, due to a change in countable income and expenses was appropriate and correct, the criteria for an adjustment in the monthly award amount are not met.  38 U.S.C.A. §§ 501, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

In this case, the Veteran has been furnished notice of the denial of the claim, and afforded an opportunity to present information and evidence in support of his claim, to include via the Board's August 2014 remand.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed him.

Notably, here, resolution of the claim on appeal is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income and expenses for nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).


II.  Analysis

Under 38 U.S.C.A. § 1513(a), as combined with 38 U.S.C.A. § 1521(a) and (e), a special monthly pension may be paid to a Veteran who is 65 years of age or older, meets the service requirement of 38 U.S.C.A. § 1521, and possesses a minimum disability rating of 60 percent.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006). 

Under 38 U.S.C.A. § 1521(j), a Veteran must have served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and been discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or, (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.  Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272.  To the contrary, such income is therefore included as countable income. Medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Under 38 C.F.R. § 3.272 , exclusions from countable income for the purpose of determining entitlement to improved pension includes: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid. 

A brief review of the facts reveals that in a July 2011 rating decision, entitlement to special monthly pension based on the need for aid and attendance was established for the Veteran and his dependent spouse, effective February 23, 2011, with award payments commencing on March 1, 2011, The rating decision reflects that the Veteran was then over 65 years of age and considered 100 percent disabled.  

Eligibility was established based on financial information provided in May 2011.  At that time, the Veteran reported income as follows: (1) monthly Social Security -$1,560 (Veteran) and $ 651.40 spouse; (2) interest $145 for the veteran and his spouse each; and (3) a joint one-time payment of $1,450.  Medical expenses of $96 and $2,610, for the Veteran and his spouse, each, were also reported.  

In a letter issued in September 2011, the Veteran was notified that, effective July 1, 2011; his spouse would be removed from the pension award based on information establishing that she had passed away.  At that time, his monthly award was computed as $1,644.  

In July 2012, the Veteran was issued a letter indicating that effective July 1, 2012, his pension benefit would be reduced to a monthly award of $933.00.  Income counted in making that determination included the following: (1) annual gift earning - $2,000; (2) annual Social Security - $19,222; (3) annual pension - $2,049; (4) annual interest - $275; (5) annual pension - $4,010; and (6) one time Social Security death benefit $225, for a total annual income of $27,812.  He was also informed that $19,174 minus a $612.00 deductible for a calculated amount of $18,562, represented medical expenses (Medicare Part B) and assisted living fees which were used as a continuing deduction from June 1, 2012, reducing the countable income to $9,249.00.  He was requested to immediately report any medical expense changes to VA or risk a possible overpayment.  

In September 2012, the Veteran provided additional financial information.  He indicated that he had failed to report monthly pension amount of $334 and $171, and that this had been an oversight.  He also mentioned that, as of May 2012, he incurred costs of $5,824 for rehabilitation services and $18,113 for private home care.   

In December 2012, the Veteran was issued a letter indicating that, effective December 1, 2012; his monthly pension benefit award would be $934.00.  Income counted in making that determination includes the following: (1) annual Social Security - $19,548; (2) annual annuity retirement - $6,059; and (3) $2,530 from other sources.  He was also informed that $19,174, representing medical expenses (Medicare Part B) and assisted living fees were used as a continuing deduction, reducing the countable income to $9,586.00.  

In December 2013, the Veteran was issued a letter indicating that, effective December 1, 2013; his monthly pension benefit award would be $935.00.  Income counted in making that determination includes the following: (1) annual Social Security - $19,836 (2) annual annuity retirement - $6,059; and (3) $2,530 from other sources.  He was also informed that $19,174, representing medical expenses (Medicare Part B) and assisted living fees were used as a continuing deduction, reducing the countable income to $9,883.00

In a December 24, 2013 letter, the Veteran was asked to submit a VA Form 21-8416, Report of Medical Expenses for the following time frames:  from March 1, 2011 to December 31, 2011; from January 1, 2012 to February 29, 2012; and from March 1, 2012 to December 31, 2012.  The Veteran did not reply to the letter, and in a Supplemental SOC issued in January 2014, it was explained that since no reply was received, the non-service connected pension award could not be adjusted and was correctly amended effective July 1, 2012.

In February 2014, evidence was received from the State of Connecticut Department of Social Services indicating that effective from March 2014, the Veteran's home care cost would be reduced from $132 to $102.  It was noted that his monthly private retirement benefits were $505; Social Security benefits were $1,653; and VA benefits were $934.   

In February 2014, the Veteran's family members provided some financial information relating to the Veteran's income and expenses, and indicated that he was incurring additional medical expenses which had not been considered, to include expenses for home health care.  The family specifically asked for a $468 increase in his VA benefits, explaining that although he had been approved for Medicaid Title 19, providing coverage for a health aid except for 3 hours a day, the family was still paying $468 per months from their own assets to cover the costs.  The information reflected that the Veteran paid $1559 in rent to his assisted living facility, and that $839 in a trust was used to help offset this amount.  

In April 2014, the VAROIC contacted the Veteran requesting additional financial information in order to clarify the sources and amounts being paid for monthly expenses.  There was no response to that letter.  

In a Remand issued by the Board in August 2014, the Veteran was given another opportunity to present detailed information relating to the receipt of income, as well as the nature and amount of monthly expenses.  The following specific evidence was requested: (a) a VA Form 21-8416, Medical Expense Report for the period from March 1, 2011 to December 31, 2011; (b) a VA Form 21-8416, Medical Expense Report for the period from January 1, 2012 to February 29, 2012; (c) a VA Form 21-8416, Medical Expense Report for the period from March 1, 2012 to December 31, 2012; (d) all medical expenses paid/incurred during calendar year 2013; (e) continuing (and new) medical expenses paid/incurred during calendar year 2014; and (f) detailed information to verify his income (earned and unearned), and his net worth, for the period beginning March 1, 2011 (that information could include copies of his Federal income tax returns and bank statements).  A VA Form 21-8416, Medical Expense Report form was asked to be enclosed with the letter.  

The RO issued the Veteran a letter in October 2014, requesting the aforementioned information.  No reply or information was received from the Veteran and the VAROIC confirmed their decision in a Supplemental SOC issued in January 2015.  

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations. 

During 2011, the Veteran would be eligible for improved pension if his countable income was less than $11,830.00 for 2011.  Effective December 1, 2011, the MAPR for improved pension for a single Veteran was raised to $12,256.  Effective December 1, 2012, the MAPR for improved pension for a single Veteran was raised to $12,465.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; http://www.benefits.va.gov/pension.

In this case, as was explained in detail in the January 2014 SOC, according to the Veteran's eligibility verification report dated in June 2011, he received $1,601.90 per month from the Social Security Administration; and two pensions, in the amounts of $334.22 and $170.78.  To determine annual income these figures were added together $1,601.90 + $334.22 + $170.78 = $2,106.90; and multiplied by 12, for a total of $25,282.80.  It was also noted that the Veteran reported receiving an annual gift of $2,000.00; interest in the amount of $275; and a one-time payment of $255.00 from the Social Security Administration.  These numbers were added together ($2,000.00 + $275.00 + $255.00) and then added to the annual income of $25,282.80 for a total annual income of $27,812.80.

It was explained in the January 2014 SOC that non-reimbursed medical expenses were used to reduce countable income.  Accepted non-reimbursed (paid out of pocket) medical expenses that are over 5 percent of the MAPR are used to reduce countable income.  As previously noted, the maximum annual pension rate in 2011 for a Veteran with no dependents was $12,256.00.  Five percent of $12,256.00 is $612.00.  Therefore, family medical expenses had to exceed $612.00 in order to reduce countable income.

The VAROIC considered $19,174.00 in non-reimbursed medical expense from Medicare Part B and assisted living fees, and subtracted the deductible of $612.00 for a total non-reimbursed medical expense of $18,562.00.  To determine annual income, $18,562.00 was subtracted from the annual income of $27,812.00 for a total income of $9,250.00.  To determine the monthly pension rate, annual income of $9,250.00 was subtracted from the maximum annual pension rate of $20,447.00 for a Veteran with no dependents and the aid and attendance benefit and then divided by 12 ( monthly rate of $20,447.00 - $9,250.00 = $11,197.00 divided by 12 = $933.00).  As such the pension rate effective from July 1, 2012 was properly calculated as $933.00 per month.  

The Board acknowledges that, in February 2014 the Veteran's family members provided financial information indicating a change in income and expenses and asking for an upward adjustment to the Veteran's monthly pension amount; prior to that the Veteran himself had also provided additional information and requested an adjustment.  As explained in the August 2014 Board remand, the Veteran's entitlement to pension payments and a determination as to the amount of such payment is dependent upon factors such as the amount of his income (earned and unearned), his net worth, and the amounts of any claimed unreimbursed medical expenses (which offset his income).  As such, the Board requested detailed information relating to the receipt of all income, as well as the nature and amount of monthly medical expenses, so that any changes in income and expenses could be appropriately assessed and verified.  

Unfortunately, no additional financial information was provided, although requested in letters to the Veteran issued in both April and October 2014.  As a result, the Board does not have additional information needed to verify any changes in income or expenses which could result in an adjustment of his monthly pension award.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively ... wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence"). 

The Veteran is advised that should his income or expenses change, he should notify VA so that an adjustment nonservice-connected pension benefits may be made, as appropriate.

However, as regards the current claim, for the reasons discussed above, the Board finds that the reduction of nonservice-connection pension benefits, effective July 1, 2012, was proper.  Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in such a case, as this one, in which the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The benefit sought on appeal must, therefore, be denied.  

ORDER

As the reduction of nonservice-connection pension benefits, effective July 1, 2012, was proper, an adjustment in the monthly award amount is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


